DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-15 are currently pending.  This is the first Office Action on the merits.  


Information Disclosure Statement 
No Information Disclosure Statements have been filed.  Applicants are reminded of their duty to disclose.  


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    


Election/Restrictions
Applicant’s election of Group I (claims 1-13) in the reply filed on August 29, 2022 is acknowledged.  Applicant’s failure to traverse the restriction requirement with specificity, indeed to traverse it at all, has led to the response being treated without traverse.
Claims 14-15 are withdrawn as being directed to unelected inventions or species, there being no allowable linking or generic claims.
Claims 1-13 are examined on their merits.  




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7 and 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is maintained.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 5 recites the broad recitation “in the range from 1 to 30 wt %”  and the claim also recites “preferably in the range from 0.2 to 15 wt %” which is the narrower statement of the range/limitation, and the claim also recites “most preferably in the range from 3 to 20 wt %”       
Regarding claim 5, these broad and then narrow phrases renders the claim indefinite because it is unclear whether these limitations following the word as are part of the claimed invention.  See MPEP § 2173.05(d).  The intended scope of claim 5 is unclear because it is unclear what is called for.  For the purposes of this office action claim 5 will be interpreted using the broader phrase as the limitation. 
In the present instance, claim 6 recites the broad recitation “in the range from 0.1 to 20 wt %”  and the claim also recites “preferably in the range from 0.2 to 15 wt %” which is the narrower statement of the range/limitation, and the claim also recites “most preferably in the range from 0.3 to 10 wt %”       
Regarding claim 6, these broad and then narrow phrases renders the claim indefinite because it is unclear whether these limitations following the word as are part of the claimed invention.  See MPEP § 2173.05(d).  The intended scope of claim 6 is unclear because it is unclear what is called for.  For the purposes of this office action claim 6 will be interpreted using the broader phrase as the limitation. 
In the present instance, claim 7 recites the broad recitation “in the range from 50 to 300nm”  and the claim also recites “more preferably in the range from 120 to 280 nm” which is the narrower statement of the range/limitation, and the claim also recites “most preferably in the range from 150 to 220 nm”       
Regarding claim 7, these broad and then narrow phrases renders the claim indefinite because it is unclear whether these limitations following the word as are part of the claimed invention.  See MPEP § 2173.05(d).  The intended scope of claim 7 is unclear because it is unclear what is called for.  For the purposes of this office action claim 7 will be interpreted using the broader phrase as the limitation. 

In the present instance, claim 12 recites the broad recitation “in the range from 10 to 60 wt%”  and the claim also recites “preferably in the range from 15 to 50 wt%” which is the narrower statement of the range/limitation, and the claim also recites “most preferably in the range from 15 to 40 wt %”       
Regarding claim 12, these broad and then narrow phrases renders the claim indefinite because it is unclear whether these limitations following the word as are part of the claimed invention.  See MPEP § 2173.05(d).  The intended scope of claim 12 is unclear because it is unclear what is called for.  For the purposes of this office action claim 12 will be interpreted using the broader phrase as the limitation. 

In the present instance, claim 13 recites the broad recitation “in the presence of an O/W emulsifier”  and the claim also recites “preferably in the presence of a phosphate ester emulsifier” which is the narrower statement of the range/limitation, and the claim also recites “most preferably in the presence of a cetyl phosphate”       
Regarding claim 13, these broad and then narrow phrases renders the claim indefinite because it is unclear whether these limitations following the word as are part of the claimed invention.  See MPEP § 2173.05(d).  The intended scope of claim 13 is unclear because it is unclear what is called for.  For the purposes of this office action claim 13 will be interpreted using the broader phrase as the limitation. 


Claims 4-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 is rejected as being indefinite in the recitation of “the polar oil” in line 1 in referring to the ”at least one polar oil” recited in claim 1.  It is unclear whether claim 8 is referring to one or all of the at least one polar oils in claim 1.  This lack of clarity has rendered claim 4 indefinite.
Claim 5 is rejected as being indefinite in the recitation of “each polar oil” in line 2 in referring to the ”at least one polar oil” recited in claim 1.  It is unclear whether claim 8 is referring to one or all of the at least one polar oils in claim 1.  This lack of clarity has rendered claim 5 indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-13 are rejected as being obvious over Richard et al. WO 200239972  (10/26/2017)(3/2/2021 IDS) in view of Dussaud et al. US 2015/0157996 (6/11/2015).
Richard et al. (Richard) teaches insoluble organic UV filters and the cosmetic use of them.  The compounds contain one or several benzazole and/or benzothiofen, benzofuran or indole groups that filter UV radiation in the form of fine particles having a mean size ranging between 10 nm and 5 micrometers. (See Abstract).

Specifically, Richard teaches an aqueous dispersion of crystalline 1, 4-di(benzoxazol-2’-yl)benzene as well as the use thereof in a crème. (See Richard claims 2-3) and Example A on page 21. 1,4-phenylene-bis (2-benzoxazolyl), another name for 1,4-di(benzoxazole-2’-yl)benzene, is described as being a particularly preferred compound for filtering UV radiation.  Richard thus teaches a micronized 1, 4-di(benzoxazol-2’-yl)benzene that is a micronized solid amorphous 1,4-di(benzoxazole-2’-yl)benzene as called for in instant claim 8.  Richard teaches an aqueous dispersion that is incorporated into a crème that is a topical composition as called for in instant claim 10.
Richard teaches epidermis protecting creams such as sunscreens that can be oil- in- water emulsions that comprise an emulsifier and an oily phase and an aqueous phase. (See page 16, lie 20 to page 17, line 15).  An emulsion containing an oily phase and an aqueous phase is called for in instant claim 11.  An oil-in-water emulsion comprising an oil-in-water emulsifier is called for in instant claim 13.  
The amount of the 1,4-phenylene-bis (2-benzoxazolyl) is from 0.1 to 15%. (See page 9, lines 15-20).  0.1 to 15% overlaps with the from 0.1 to 20 wt% called for in instant claim 6.  The oil phase can be from 5 to 50%. (See page 16, lie 20 to page 17, line 15).  5 to 50% overlaps with the from 1 to 30 % called for in instant claim 5.  5 to 50% also overlaps with the from 10 to 60% called for in claim 12.   
The average size of the insoluble particles of the organic compounds is between 10 nm and 5 micrometers.  Between 10 nm and 5 micrometers overlaps with the from 50 to 300 nm called for in instant claim 7 and also overlaps with the at most 300 nm called for in instant claim 1.  
Richard does not teach a polar oil with a polarity index of less than 55 mN/m.  This deficiency is made up for with the teachings of Dussaud et al.
Dussaud et al. (Dussaud) teaches oil-in-water emulsion forming composition having reduced whitening effect that can be used in personal care products such as sunscreens. (See Abstract).  Dussaud teaches that advantageous oils include dicaprylyl carbonate. (See [0231]).  Dicarpyrlyl carbonate is called for in instant claim 4.  
Dussaud teaches that polar oils such as dicaprylyl carbonate are advantageous for its emulsions. (See [0125]).  Dussaud teaches that polar oils having a polarity index of between 4 and 55 mN/m are advantageous.  4 and 55 mN/m overlaps with the less than 55 mN/m called for in claim 1 and also overlaps with the from 1 to 40 mN/m in claim 2 and the from 1 to 10 mN/m called for in claim 3.  
Dussaud teaches that polar oils are advantageously paired with organic sunscreens in oil in water emulsions. (See [0125], [0131] and [0231]).  
It would have been prima facie obvious for one of ordinary skill in the art making the Richard composition to use dicaprylyl carbonate as a polar oil in its oil-in-water emulsion because of Dussaud’s teaching of it suitability in oil-in-water emulsions with organic sunscreens.  
 With regard to the absorbance of claim 9, the prior art references do not discuss a property of absorbance. However, Richard teaches a micronized 1, 4-di(benzoxazol-2’-yl)benzene that is a micronized solid amorphous 1,4-di(benzoxazole-2’-yl)benzene that has an overlapping particle size to that claimed.  The specification teaches that a solid amorphous form of micronized 1, 4-di(benzoxazole-2’-yl)benzene has a specific absorbance E 1/1 @ 320 nm of greater than or equal to 750 on page 7, lines 27-35 of the specification. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending U.S. Patent Appn. No. 16/977231 in view of Dussaud et al. US 2015/0157996 (6/11/2015).
Although the claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a topical composition comprising at least one polar oil having a polarity index of less than 55mN/m with the composition further comprising micronized 1,4di(benzoaxazole-2’-yl)benzene having a mean particle size of at most 300 nm in the form of an oil-in-water emulsion        
The claims of copending U.S. Patent Appn. No. 16/977231 are directed to a topical composition comprising at least one oil with the composition further comprising micronized 1,4di(benzoaxazole-2’-yl)benzene having a mean particle size of from 50 to 300 nm in the form of an oil-in-water emulsion.         
. The composition of copending U.S. Patent Appn. No. 16/977231 differs from that of the instant claims in that it is not directed to polar oil having a polarity index of less than 55mN/m.  This defiency is made up for with the teachings of Dussaud et al.
The teachings of Dussaud are described supra. It would have been prima facie obvious for one of ordinary skill in the art making the claims of copending U.S. Patent Appn. No. 16/977231 to use dicaprylyl carbonate as a polar oil in its oil-in-water emulsion because of Dussaud’s teaching of it suitability in oil-in-water emulsions with organic sunscreens.  

This is a provisional nonstatutory double patenting rejection.



Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending U.S. Patent Appn. No. 16/977209 in view of Dussaud et al. US 2015/0157996 (6/11/2015).
Although the claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a topical composition comprising at least one polar oil having a polarity index of less than 55mN/m with the composition further comprising micronized 1,4di(benzoaxazole-2’-yl)benzene having a mean particle size of at most 300 nm in the form of an oil-in-water emulsion        
The claims of copending U.S. Patent Appn. No. 16/977209 are directed to a topical composition comprising at least one oil with the composition further comprising micronized 1,4di(benzoaxazole-2’-yl)benzene having a mean particle size of from 50 to 300 nm in the form of an oil-in-water emulsion.         
. The composition of copending U.S. Patent Appn. No. 16/977209 differs from that of the instant claims in that it is not directed to polar oil having a polarity index of less than 55mN/m.  This defiency is made up for with the teachings of Dussaud et al.
The teachings of Dussaud are described supra. It would have been prima facie obvious for one of ordinary skill in the art making the claims of copending U.S. Patent Appn. No. 16/977209 to use dicaprylyl carbonate as a polar oil in its oil-in-water emulsion because of Dussaud’s teaching of it suitability in oil-in-water emulsions with organic sunscreens.  
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claims are allowed.   
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        
/SARAH  CHICKOS/
Examiner, Art Unit 1619